Motion by the defendant for reargument of an appeal from a judgment of the Supreme Court, Kings County, rendered July 13, 1988, which was determined by decision and order of this court dated February 19, 1991 (170 AD2d 627).
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is,
Ordered that the motion is granted only to the extent of (1) deleting from the decretal paragraph of the decision and order of this court dated February 19, 1991, the sentence "No questions of fact have been raised or considered.”, and (2) deleting the last sentence of the decision and order of this court dated February 19, 1991, and substituting therefor: "We *862have considered defendant’s remaining contentions and find them to be without merit.” and it is further,
Ordered that the motion is otherwise denied. Bracken, J. P., Hooper, Miller and Ritter, JJ., concur.